The opinion of the Court was delivered by
Mr. Justice Jones.
This is a suit under sec. 1391 of the Revised Statutes, for double the sum alleged to have been received as usurious interest. The case is one at law, and by consent the questions of fact were tried by the Judge. This appeal is from a judgment against the defendant for $882.32, with interest from March 15th, 1895, amounting at the date of the judgment to $988.70.
1 1. There was no error in overruling the demurrer that the complaint did not state facts sufficient to constitute a cause of action. This question was ruled against appellant by this Court in the former appeal in this case — 47 S. C., 397. While a demurrer on the ground that the complaint does not state facts sufficient to constitute a cause of action may be taken at any stage of the trial in the Circuit Court, yet when once taken and lost on certain specifications showing wherein the complaint is defective, it *37can not be renewed at any subsequent trial on the same or other specifications. This ground of demurrer is single, and all specifications thereunder not made when heard are deemed valid.
2 2. The special facts found by the Circuit Judge in this case do not distinguish it at all from the case of Association v. Hoffman, 50 S. C., 303, following Association v. Vance, 49 S. C., 407, wherein a similar contract was adjudged to be enforcible according to the law of Georgia, which provides “that no fines, interest or premiums paid on loans in any building and loan association shall be deemed usurious. The fact that the Georgia statute was adopted October 19,1891, and the bond securing the monthly stock dues and interest was dated May 15, 1890, does not render the Georgia statute inapplicable, since all the payments by the plaintiff were made after November 12, 1892. Construing the contract, as it should be construed, according to the law of Georgia, no usury was received of plaintiff by the defendant, and hence our statute, allowing a suit for double the sum received as usurious interest upon any contract arising in this State for the use, &c., of money, is not applicable. This conclusion renders it unnecessary to consider the other questions presented.
The judgment of the Circuit Court is reversed.